Case 6:18-cv-01048-GAP-EJK Document 91 Filed 08/02/19 Page 1 of 9 PageID 1225



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

STARSTONE NATIONAL INSURANCE
COMPANY,

       Plaintiff,

v.
                                                     CASE NO.: 6:18-cv-01048-GAP-EJK
POLYNESIAN INN, LLC d/b/a DAYS INN
OF KISSIMMEE; ANDREW JAMES
BICKFORD; and JANE DOE, as Personal
Representative of the Estate of ZACKERY
RYAN GANOE,

       Defendants.

 PLAINTIFF STARSTONE NATIONAL INSURANCE COMPANY'S OBJECTIONS TO
      THE REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE

       COMES NOW, Plaintiff STARSTONE NATIONAL INSURANCE COMPANY

("Starstone" or “Plaintiff”), pursuant to M.D. Fla. Loc. R. 6.02, by and through the undersigned

counsel, files the following objections to Honorable Magistrate Judge Thomas Smith’s Report

and Recommendations [D.E. 88] on Starstone’s Motion For Entry Of Final Default Judgment

against Defendant, JANE DOE, as Personal Representative of THE ESTATE OF ZACKERY

RYAN GANOE (“Estate of Ganoe”), and in support thereof states:

       1.      Plaintiff Starstone seeks declaratory relief with respect to its follow form excess

liability policy issued to Defendant POLYNESIAN INN, LLC d/b/a DAYS INN OF

KISSIMMEE (“Polynesian”) with respect to claims by Defendant ANDREW JAMES

BICKFORD (“Bickford”) and Defendant the Estate of Ganoe resulting from the murder of

Zackery Ganoe, and the attempted murder and attack of Bickford by Ms. Emerita Mapp that




                                                                                  304064720v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 91 Filed 08/02/19 Page 2 of 9 PageID 1226



occurred on or about April 11, 2017. See Complaint [D.E. 1]. The Starstone policy follows form

to a primary policy issued by Northfield Insurance Co. (“Northfield”). See id.

       2.         Starstone instituted the instant against its insured, Polynesian, and the claimants,

Bickford and the Estate of Ganoe. See id.

       3.         The Estate of Ganoe failed to appear, plead or otherwise respond to Starstone’s

Complaint and Starstone accordingly moved for a clerk’s default against the Estate. See [D.E.

60].

       4.         This Honorable Court granted Starstone’s motion for clerk’s default [D.E. 61],

and the Clerk entered Default against the Estate of Ganoe [D.E. 62].

       5.         Starstone then filed its Motion for Final Default Judgment against the Estate of

Ganoe (the “Motion”). See [D.E. 79]. Polynesian filed a Response in Opposition thereto. See

[D.E. 86].

       6.         On or about July 19, 2019, Magistrate Judge Thomas Smith filed a Report and

Recommendation (“R&R”) recommending Starstone’s Motion be denied without prejudice. See

[D.E. 88] at 1.

       7.         Thereafter, on or about July 25, 2019, this Honorable Court entered an Order

reassigning this case to Honorable Magistrate Judge Embry J. Kidd, and referring, inter alia,

Starstone’s Motion for Final Default Judgment to Judge Kidd. See [D.E. 89]. Accordingly,

Starstone objects to Judge Smith’s R&R as it is now moot and/or overruled by virtue of this

Honorable Court’s Order [D.E. 89].

       8.         Additionally, Starstone respectfully objects to Magistrate Judge Smith’s R&R due

to the particular facts of this case. In the Court's R&R, Honorable Magistrate Judge Smith

concluded the clerk's entry of default judgment against Defendant Estate of Ganoe was proper,



                                                   2
                                                                                      304064720v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 91 Filed 08/02/19 Page 3 of 9 PageID 1227



but expressed concern over the potential for inconsistent judgments in light of the pending

Motions for Summary Judgment by Polynesian and Starstone. [D.E. 88] at 5-6.

       9.      Essentially, Honorable Magistrate Smith found that if either motion for summary

judgment was entered against Starstone, there would be a judgment declaring there was coverage

under the subject policy. [D.E. 88] at pp. 5-6. If there was a final default judgment entered, then

there would be a judgment declaring there was no coverage under the subject policy. See id.

Thus, these judgments would be inconsistent.

       10.     However, the scope of the relief requested in Starstone's Motion for Final Default

Judgment is limited to the Estate of Ganoe's claims only. See [D.E. 79] at pp. 6, 9.

       11.     Additionally, the Estate of Ganoe's claims have been settled in full for the

applicable primary (sub)limit 1 of $25,000 per offense. See Ganoe Release [D.E. 81-10]. The

Estate of Ganoe has released Polynesian. See id. There is no risk of inconsistent judgments if

final default judgment is entered against the Estate of Ganoe as the Estate has already settled

with Polynesian for the applicable primary limits of $25,000. See id.

       12.     Given the settlement with the Estate of Ganoe, there would be no circumstance

where Polynesian would be seeking defense and indemnity from Starstone relating to the Estate

of Ganoe’s claims given the full and final resolution of such claims.

       13.     For these reasons, Starstone respectfully submits its Objections to Magistrate

Smith’s R&R as it has been overruled and/or mooted by virtue of the Court’s Order [D.E. 89]

reassigning this case to Honorable Magistrate Judge Kidd, and referring Plaintiff’s Motion to


       1
          A dispute amongst the parties is whether or not the applicable Assault and Battery
Endorsement in the primary policy is a sublimit. Thus, while Starstone contends the applicable
limit is a sublimit, Starstone will refer to such limits herein as a “(sub)limit” or “applicable
limit.” The issue of whether or not the applicable limit is or is not a sublimit has no bearing on
the issues presented in Starstone’s Motion, or in its Objections to the R&R.

                                                3
                                                                                   304064720v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 91 Filed 08/02/19 Page 4 of 9 PageID 1228



Judge Kidd, and additionally because the R&R does not consider the unique circumstances of the

present case, which make the risk for inconsistent judgments nonexistent.

                                  STANDARD OF REVIEW

       Pursuant to 28 U.S.C. § 636, Fed. R. Civ. P. 72(b), and M.D. Fla. Local Rule 6.02, a

party may serve and file written objections to a Magistrate Judge's proposed findings and

recommendations within fourteen days after issuance of the report. Rule 72(b)(3) provides that

"the district judge must determine de novo any part of the magistrate judge's disposition that has

been properly objected to. The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions." FED. CIV. PRO. R. 72(b)(3).

       Section 636(b)(1) echoes this standard when stating, "Within 14 days after being served

with a copy, any party may serve and file written objections to such proposed findings and

recommendations…A judge of the court shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which objection is made." Id .

"This requires that the district judge 'give fresh consideration to those issues to which specific

objection has been made by a party.'" IFG Network Secs v. King, 282 F. Supp. 2d 1344, 1349

(M.D. Fla. 2003).

       Furthermore, under the de novo standard, "the judge may also receive further

evidence...." 28 U.S.C. § 636(b)(1)(C). "[R]egarding the scope of review, litigants generally

must present their evidence and arguments to the magistrate judge in the first instance to

preserve review; however, the district court may, in its discretion, consider arguments and

evidence presented for the first time in an objection to a report and recommendation." N. Am.

Clearing, Inc. v. Brokerage Computer Sys., Inc., 688 F. Supp. 2d 1336, 1339 (M.D. Fla. 2010)

(citing Williams v. McNeil, 557 F.3d 1287, 1291–92 (11th Cir. 2009)).

                                                4
                                                                                  304064720v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 91 Filed 08/02/19 Page 5 of 9 PageID 1229



                  LEGAL ARGUMENT AND MEMORANDUM OF LAW

       First and foremost, it is Starstone’s position that this Court’s Order assigning this case

and referring Starstone’s Motion for Final Default Judgment, to Magistrate Judge Embry Kidd

[D.E. 89] effectively renders the R&R moot and/or overruled.

       Additionally, in the event the R&R is neither mooted nor overruled by virtue of the

above-referenced order, Starstone avers there is no risk of inconsistent judgments given the

particulars of the present matter. The relief sought in the Motion for Final Default Judgment is

limited in scope. Starstone only seeks judgment with respect to the Estate of Ganoe’s claims.

See [D.E. 79] at pp. 6, 9. Thus, a final default judgment declaring there is no coverage under the

Starstone policy with respect to the Estate of Ganoe’s claims only is wholly consistent with a

potential judgment against Starstone declaring there is coverage with respect to the remaining

claim of Bickford.

       Further, the Estate of Ganoe has recognized the Starstone policy does not provide

coverage for the claims arising out of the subject incident and has settled for the applicable

primary (sub)limit of $25,000. See Ganoe Release [D.E. 81-10]. The Estate has executed a

release in favor of Polynesian. See id. Given the settlement and release, Polynesian will not be

seeking defense or indemnity for the Estate of Ganoe’s claims.

       The case law cited to in the R&R can be distinguished on the basis of the posture and

specific facts of the present case, which do not present a risk for inconsistent rulings. Contrary to

the case law cited to the in R&R, the defaulting defendant in the present case is not similarly

situated with the non-defaulting defendants as the Estate of Ganoe has settled with Polynesian.

The Estate is not seeking any sums from the excess Starstone policy.

       Colony Ins. Co. v. Carter, Case no. CV-08-S-727-NE, 2011 WL 13229390 (N.D. Ala.

2011) (unpublished decision – Westlaw citation only), which was discussed and cited to by

                                                 5
                                                                                     304064720v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 91 Filed 08/02/19 Page 6 of 9 PageID 1230



Polynesian in its response in opposition to Starstone’s Motion, see [D.E. 86] at 4-5, involved a

declaratory judgment action wherein the court granted the carrier’s motion for default judgment

against the defaulting defendants while the other defendants continued to litigate the case. “The

effect of the default judgment will be that those defendants are prohibited from any future efforts

to assert a defense in this litigation.” Carter, 2011 WL 13229390 at *10.

       In the present case, the scope of the relief sought in Starstone’s motion is limited as

Starstone seeks a default judgment limited to the defaulting defendant – the Estate of Ganoe. The

result of the default judgment will be that the Estate of Ganoe will be prohibited from asserting a

defense in this litigation, and it will have no bearing on Polynesian or Bickford such that

judgments will not and cannot be inconsistent.

       WHEREFORE, for the foregoing reasons, Plaintiff Starstone respectfully objects

Honorable Magistrate Thomas B. Smith’s Report and Recommendation [D.E. 88] and requests

an Order and Final Default Judgment against the Estate of Ganoe, consistent with its Motion

[D.E. 79], along with all such other relief this Court deems just and proper under the

circumstances.

Dated: August 2, 2019




                                                 6
                                                                                   304064720v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 91 Filed 08/02/19 Page 7 of 9 PageID 1231



                                  Respectfully submitted,


                                  HINSHAW & CULBERTSON LLP
                                  One East Broward Boulevard, Suite 1010
                                  Fort Lauderdale, FL 33301
                                  Telephone: 954-467-7900
                                  Facsimile: 954-467-1024

                                  By:       /s/ Rory Eric Jurman
                                            RORY ERIC JURMAN
                                            FBN.: 194646
                                            rjurman@hinshawlaw.com

                                        VIVIANA A. LOSHAK, ESQ.
                                        FBN.: 84869
                                        E: vloshak@hinshawlaw.com
                                        Attorneys for Starstone




                                        7
                                                                     304064720v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 91 Filed 08/02/19 Page 8 of 9 PageID 1232




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2019, the foregoing document was electronically filed

with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

served this day on all counsel of record on the attached Service List in the manner specified,

either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

authorized manner for those counsel or parties who are not authorized to receive electronically

Notices of Electronic Filing.

                                                s/ Viviana A. Loshak
                                                Viviana A. Loshak




                                              8
                                                                               304064720v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 91 Filed 08/02/19 Page 9 of 9 PageID 1233




                                       SERVICE LIST

                           CASE NO. 6:18-cv-01048-GAP-EJK

Todd Falzone                                    Scott Busby, Esq,
Karina Rodrigues                                Busby, Negin Attorneys at Law
Kelley | Uustal                                 8200 Roberts Drive
500 North Federal Highway, Suite 200            Suite 201
Fort Lauderdale, Florida 33301                  Atlanta, GA 30350
Telephone: (954) 522-6601                       E-Mail: busby@busbynegin.com
Facsimile: (954) 522-6608                       Telephone: (470) 275-3042
trf@kulaw.com                                   Counsel for Andrew James Bickford
kdr@kulaw.com
jody@kulaw.com
mheuman@kulaw.com
Counsel for Andrew James Bickford

Mark A. Nation, Esq.
Gregory D. Smartwood, Esq.
The Nation Law Firm
570 Crown Oak Centre Drive
Longwood, FL 32750
E-Mail: mnation@nationlaw.com;
gsmartwood@nationlaw.com
Telephone: (407) 337-1104
Facsimile: (407) 339-1118
Attorney for Polynesian Inn, LLC DBA Days
Inn of Kissimmee




                                            9
                                                                            304064720v2 1020617
